Per Curiam:
The respondent, a lawyer of mature age, who has been a-member of the bar for over twenty years, is charged by the Association of the Bar with professional misconduct. The facts are undisputed and are as follows: In October, 1913, the firm of Gray & Gray, composed of respondent and his son, were retained by Miss Sonia Bertin, otherwise known as Mrs. Sarah Saltzman, to prosecute a claim against the Pullman *895Car Company and the Pennsylvania Railroad Company for damages for an assault. On August 18, 1913, the respondent, as one of the attorneys for Mrs. Saltzman, received from the Pullman Car Company $500 in settlement of the aforesaid claim for damages. Under his agreement with his ehent he was entitled to retain one-half of the recovery. The check for $500 he caused to be cashed and retained and used the whole amount for his own purposes until the day he was served with the affidavit of his client and a letter from the attorney for the Association of the Bar, which was October 30, 1913. The respondent frankly concedes that his conduct was improper", but he alleges that he could at any time have raised by borrowing the money necessary to pay his client what was due her. The respondent’s frankness in acknowledging his error, without any such attempt as we too often meet in these cases, to offer false excuses, commends him to oar favorable consideration. At the same time such grave misconduct as the conversion to his own use of his client’s money cannot be entirely overlooked. The respondent is severely censured for his unprofessional conduct. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Respondent censured. Order to be settled on notice.